762 N.W.2d 523 (2009)
LLAMAS GROUP, Plaintiff/Counter-Defendant-Appellee,
v.
HURON VALLEY SCHOOLS, Defendant/Counter-Plaintiff/Cross-Defendant/Third-Party Plaintiff-Appellant, and
Barton Malow Company and Fanning/Howey Associates, Inc., Defendants-Appellees, and
Lecole Planners, L.L.C., Defendant/Cross-Plaintiff-Appellee, and
Hanover Insurance Company, Third-Party Defendant.
Docket No. 137357, COA No. 275933.
Supreme Court of Michigan.
March 25, 2009.

Order
On order of the Court, the application for leave to appeal the August 12, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.